Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jordyn Dougherty (Reg. No. 76,788) on 01/21/2022.

The application has been amended as follows: 

Specifications

3.	The following changes to the specifications have been approved by the examiner and agreed upon by applicant:

Para [0009] (Currently Amended) In one embodiment, a TMR sensor device comprises at least one TMR sensor comprising a first TME film, the first TMR film comprising a first reference layer having a first magnetization direction and a first pinned layer having a second magnetization direction, the first magnetization direction of the first reference layer being anti-parallel to the second magnetization direction of the first pinned layer, wherein the first pinned layer comprises a Cobalt (Co) 


Claims

4.	The following changes to the claims have been approved by the examiner and agreed upon by applicant:

Claim 1.	(Currently Amended)	A tunneling magnetoresistance (TMR) sensor device, comprising:
	at least one TMR sensor comprising a first TMR film, the first TMR film comprising a first reference layer having a first magnetization direction, [[and]] a first pinned layer having a second magnetization direction, a first free layer, a first barrier layer, a first spacer layer, a first antiferromagnetic layer, and a first seed layer, the first magnetization direction of the first reference layer being anti-parallel to the second magnetization direction of the first pinned layer, 
wherein the first pinned layer comprises a comprising Cobalt (Co), Cobalt-iron  (CoFe), and Co having a thickness between 
wherein the first reference layer comprises a comprising CoFe, Tantalum (Ta), Cobalt-iron-boron (CoFeB), and CoFe having a thickness between 
	at least one TMR sensor comprising a second TMR film, the second TMR film comprising a second reference layer having a third magnetization direction, a second pinned layer having the third magnetization direction, [[and]] a third pinned layer having a second free layer, a second barrier layer, a second spacer layer, a third spacer layer, a second antiferromagnetic layer, and a second seed layer, the third magnetization direction of the second reference layer and the second pinned layer being anti-parallel to the fourth magnetization direction of the third pinned layer, 
wherein the second pinned layer comprises a comprising Co, CoFe, and Co having a thickness between 
wherein the third pinned layer comprises a comprising Co, CoFe, and Co having a thickness between 
wherein the second reference layer comprises a comprising CoFe, Ta, CoFeB, and CoFe having a thickness between 


Claim 4.	(Currently Amended) The TMR sensor device of claim 1, 

Claim 5.	(Currently Amended) The TMR sensor device of claim 1, 
wherein the second barrier layer is disposed between the second reference layer and the second free layer, the second spacer layer is disposed between the second reference layer and the third pinned layer, the third spacer layer is disposed between the third pinned layer and the second pinned layer, and the second antiferromagnetic layer is disposed between the second pinned layer and the second seed layer.

Claim 7.	(Currently Amended) The TMR sensor device of claim 1, wherein a Co composition in CoFe of the comprising Co, CoFe, and Co of the first pinned layer is between about 25% and 70%, wherein a B composition in CoFeB of the comprising CoFe, Ta, CoFeB, and CoFe of the first reference layer is between about 15% and 25%, wherein a Co composition in CoFe of the comprising Co, CoFe, and Co multilayer stack of the second pinned layer is between about 25% and 70%, and wherein a Co composition in CoFe of the comprising Co, CoFe, and Co of the third pinned layer is between about 25% and 70%.

Claim 8.	(Currently Amended) A TMR sensor device, comprising:
	a first resistor comprising a first TMR film, the first TMR film comprising a first reference layer having a first magnetization direction, a first free layer, a first barrier layer, a first spacer layer, a first pinned layer, a first antiferromagnetic layer, and a first seed layer, wherein the first reference layer comprises a comprising Cobalt-iron (CoFe), Tantalum (Ta), Cobalt-iron-boron (CoFeB), and CoFe having a thickness between 
	a second resistor comprising a second TMR film, the second TMR film comprising a second reference layer having a second magnetization direction, a second free layer, a second barrier layer, a second spacer layer, a second pinned layer, a third spacer layer, a third pinned layer, a second antiferromagnetic layer, and a second seed layer, wherein the second reference layer comprises a comprising CoFe, Ta, CoFeB, and CoFe having a thickness between 
	a third resistor comprising the second TMR film; and
a fourth resistor comprising the first TMR film.  

Claim 9.	(Currently Amended) The TMR sensor device of claim 8, 
wherein the first barrier layer is disposed between the first reference layer and the first free layer, the first spacer layer is disposed between the first reference layer and the first pinned layer, and the first antiferromagnetic layer is disposed between the first pinned layer and the first seed layer, and

wherein the second barrier layer is disposed between the second reference layer and the second free layer, the second spacer layer is disposed between the second reference layer and the third pinned layer, the third spacer layer is disposed between the third pinned layer and the second pinned layer, and the second antiferromagnetic layer is disposed between the second pinned layer and the second seed layer.

Claim 13.	(Currently Amended) The TMR sensor device of claim 9, wherein the first pinned layer of the first TMR film comprises a comprising Co, CoFe, and Co having a thickness between comprising Co, CoFe, and Co having a thickness between comprising Co, CoFe, and Co having a thickness between 


Claim 15.	(Currently Amended) A method of fabricating a TMR sensor device having a first resistor, a second resistor, a third resistor, and a fourth resistor, comprising:
	forming a first TMR film by: 
depositing a first seed layer, 

depositing a first pinned layer on the first antiferromagnetic layer, the first pinned layer comprising a comprising Cobalt (Co), Cobalt-iron (CoFe), and Co having a thickness between 
depositing a first spacer layer on the first pinned layer, 
depositing a first reference layer on the first spacer layer, the first reference layer comprising a comprising CoFe, Tantalum (Ta), Cobalt-iron-boron (CoFeB), and CoFe having a thickness between 
depositing a first barrier layer on the first reference layer, and 
depositing a first free layer on the first barrier layer;
	magnetically annealing the first TMR film to change a first magnetization direction of the first reference layer to be anti-parallel to a second magnetization direction of the first pinned layer;
forming a second TMR film by: 
depositing a second seed layer, 
depositing a second antiferromagnetic layer on the second seed layer, 
depositing a second pinned layer on the second antiferromagnetic layer, the second pinned layer comprising a comprising Co, CoFe, and Co having a thickness between 
depositing a second spacer layer on the second pinned layer, 
comprising Co, CoFe, and Co having a thickness between 
depositing a third spacer layer on the third pinned layer, 
depositing a second reference layer on the third spacer layer, the second reference layer comprising a comprising CoFe, Ta, CoFeB, and CoFe having a thickness between 
depositing a second barrier layer on the second reference layer, and 
depositing a second free layer on the second barrier layer;
	magnetically annealing the second TMR film to change a third magnetization direction of the third pinned layer to be anti-parallel to a fourth magnetization direction of the second reference layer, wherein the first magnetization direction of the first reference layer of the first TMR film is anti-parallel to the fourth magnetization direction of the second reference layer of the second TMR film;
forming the first resistor and the fourth resistor from the first TMR film; and
forming the second resistor and the third resistor from the second TMR film, wherein the first resistor is adjacent to the second resistor and the third resistor, the second resistor is adjacent to the first resistor and the fourth resistor, the third resistor is adjacent to the first resistor and the fourth resistor, and the fourth resistor is adjacent to the second resistor and the third resistor.



Reason for Allowance

4.	Claims 1-20 are allowed. Examiner’s reasons for allowance statement is following:

a)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 8 and 15: 

As to claims 1-7 the present invention is direct to a tunneling magnetoresistance (TMR) sensor device, comprising: Independent claim 1 identifies the uniquely distinct features of “at least one TMR sensor comprising a first TMR film, the first TMR film comprising a first reference layer having a first magnetization direction, a first pinned layer having a second magnetization direction, a first free layer, a first barrier layer, a first spacer layer, a first antiferromagnetic layer, and a first seed layer, the first magnetization direction of the first reference layer being anti-parallel to the second magnetization direction of the first pinned layer, wherein the first reference layer comprises a multilayer stack comprising CoFe, Tantalum (Ta), Cobalt-iron-boron (CoFeB), and CoFe having a thickness between 21 Angstroms and 37 Angstroms”.

As to claims 8-14 the present invention is direct to a TMR sensor device, comprising: Independent claim 8 identifies the uniquely distinct features of “a first resistor comprising a first TMR film, the first TMR film comprising a first reference layer having a first magnetization direction, a first free layer, a first barrier layer, a first spacer layer, a first pinned layer, a first antiferromagnetic layer, and a first seed layer, wherein the first reference layer comprises a multilayer stack comprising Cobalt-iron (CoFe), Tantalum (Ta), Cobalt-iron-boron (CoFeB), and CoFe having a thickness between 21 Angstroms and 37 Angstroms”.

As to claims 15-20 the present invention is direct to a method of fabricating a TMR sensor device having a first resistor, a second resistor, a third resistor, and a fourth resistor, comprising: Independent claim 15 identifies the uniquely distinct features of “depositing a first pinned layer on the first antiferromagnetic layer, the first pinned layer comprising a multi-layer stack comprising Cobalt (Co), Cobalt-iron (CoFe), and Co having a thickness between 20 Angstroms and 30 Angstroms, depositing a first spacer layer on the first pinned layer, depositing a first reference layer on the first spacer layer, the first reference layer comprising a multilayer stack comprising CoFe, Tantalum (Ta), Cobalt-iron-boron (CoFeB), and CoFe having a thickness between 21 Angstroms and
The closest prior art, Sun et al. (Pub NO. US 2012/0049843 A1), Pinarbasi et al. (Patent No. Us 10,916,696 B2), Beach et al. (Patent No. US 10,868,235 B2), Chen et al. (Pub NO. US 2011/0169112 A1), Jonder et al. (Patent No. US 7,054,114 B2), Chen et al. (Patent NO.US 7,286,329 B1) teaches System and Method for TMR Sensor, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.


Conclusion

5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  

                                                                                                                                                                                                  
/ALVARO E FORTICH/Primary Examiner, Art Unit 2867